Title: From George Washington to Joseph Reed, 28 July 1781
From: Washington, George
To: Reed, Joseph


                  sir
                     
                     Head Quarters near Dobb’s Ferry 28th July 1781
                  
                  I have been honored with your Excellencys Letter of the 18th inst. and observed with much Pleasure the Train into which the recruitg the proposed Rifle Corps is thrown—& hope they will soon be obtained.
                  As this Body of men will be exceedingly essential to our Designs, & may be very usefully employed in Detatchments, I have to beg of your Excellency that you will be pleaced to give Orders, that as fast as they are recruited, they may be marched off to this Camp in small Parties from twenty to thirty in a Party, as they are collected—with proper Officers to conduct the Parties—in this Mode our Operations may not be delayed by waiting for the whole Corps to be compleated before we receive the Benefits of their Services.
                  I am rejoiced to be informed the Prospects you have for filling the Line of your Continental Troops—and most sincerely hope your Success may be equal to your most sanguine Expectations.
                  The inclosed Letter for Majr Parr, is left open for your Excellency’s observation, & is recommended to your particular Care to be forwarded.  I have the Honor to be—With the most sincere Respect & Esteem Your Excellency’s Most Obedient and humble Servant
                  
                     Go: Washington
                  
               